Case 2:85-cv-04544-DMG-AGR Document 1013 Filed 10/23/20 Page 1 of 1 Page ID
                                #:41656



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES - GENERAL

Case No.    CV 85-4544-DMG (AGRx)                                  Date     October 23, 2020

Title Jenny L. Flores v. William Barr, et al.


Present: The Honorable     DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             Kane Tien                                             Marea Woolrich
            Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                     Attorneys Present for Defendant(s)
             Peter Schey                                       Sarah B. Fabian, USDOJ
          Carlos R. Holguin                                   Scott G. Stewart, USDOJ
            Leecia Welch
             Neha Desai

Proceedings: STATUS CONFERENCE

       The cause is called and counsel state their appearance. Also present are Andrea Sheridan
Ordin, Special Master/Independent Monitor; Dr. Paul Wise, Special Expert; ORR Juvenile
Coordinator Aurora Miranda-Maese; ICE Juvenile Coordinator Deane Dougherty; and Bridget
Cambria, Denise Bell, and Chanakya Sethi for Amici. The hearing is held by videoconference.
The Court and counsel confer.

       A further status conference is set on December 4, 2020 at 11:00 a.m. The Juvenile
Coordinators’ Interim Reports are due by November 16, 2020. Responses to the reports are due
by November 23, 2020. A further written order will issue regarding additional details and
deadlines.




                                                                                            :42




CV-90                              CIVIL MINUTES - GENERAL                Initials of Deputy Clerk KT
